Truly, J.,
delivered the opinion of the court.
It is unnecessary to notice in detail the numerous assignments of error relied upon by the appellant, for the reason that, in our judgment, it is perfectly manifest, from the construction placed upon the contract of employment by the parties themselves, that *552they dealt with it as a divisible one. The construction mutually adopted doing no violence to the express terms of the contract, the interpretation placed upon it by the parties will be thereafter sanctioned by the courts. Being a divisible contract, appellee was, of course, entitled to his salary to the date when he left the employment of the appellant. This case is clearly governed by the principles announced by this court in Ramsey v. Brown, 77 Miss., 124 (25 South. Rep., 151; 78 Am. St. Rep., 520).
As to the several items which appellant now seeks to have deducted from the amount awarded the appellee, it is sufficient to say that as to some of them the jury found- the issue of fact against him, and as to others the record fails to show his right to receive credit therefor. The right result was manifestly reached in the court below upon instructions more liberal, and a theory' of law more favorable, to the appellant than he was entitled to.

The judgment is affirmed.